Citation Nr: 0817069	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1989 until 
February 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Anchorage, Alaska.

The veteran provided testimony at a May 2007 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative joint disease of the left and right knees has 
been productive of complaints of pain; objectively, the 
evidence shows flexion to no worse than 90 degrees 
bilaterally, and extension to 0 degrees bilaterally, with no 
demonstrated additional functional limitation due to pain and 
weakness, and with intact ligaments.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code (DC) 5260 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, DC 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that he had actual knowledge of the rating 
element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in September 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the October 2005 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. § 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in his substantive appeal, he 
explained how his disability affected his daily life by 
noting that his knee problems limited his ability to 
exercise, causing him to gain weight.  Moreover, at his May 
2007 hearing before the undersigned, the veteran explained 
that he could no longer work as a Juvenile Justice Officer, 
because that job required standing, walking, and kneeling, 
which his knees could not tolerate. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a May 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The veteran is claiming entitlement to increased evaluations 
for degenerative joint disease of the left and right knees.  
His request for an increase was received in September 2004.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran's knee 
disabilities have been rated pursuant to DC 5260.

DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

DC 5261, pertaining to limitation of leg extension, is also 
of relevance here.  Under that Code section, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, VA examination in October 2004, the 
veteran had flexion to 130 degrees in both knees.  He had 
extension to 0 degrees in both knees.  Subsequent VA 
examination in October 2006 showed knee flexion to 90 degrees 
and extension to 0 degrees.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In the present case, the evidence of record reveals numerous 
complaints of bilateral knee pain.  For example, a July 2004 
VA clinical record noted complaints of knee pain rated as a 7 
out of 10 in intensity.  Moreover, the veteran endorsed pain 
and swelling in an August 2004 VA outpatient treatment 
record.  At his October 2004 VA examination, the veteran 
reported painful flare-ups during which his knee pain would 
escalate to a 10 out of 10 in intensity.  Such flares 
occurred 3 to 4 times per week and could last from several 
hours to a day.  The veteran also stated that he wore 
neoprene braces on each knee.  Objectively, there was mild 
tenderness with manipulation of the patellas.  

VA examination in October 2006 also revealed complaints of 
pain, specifically, with prolonged standing and climbing 
stairs.  It was noted that the veteran had lost 3 jobs due to 
his inability to stand for prolonged periods of time.  The 
veteran remarked that his bilateral knee pain interfered with 
his activities of daily living and with his occupation.  He 
added that he was unable to engage in recreational activities 
and he reported a lack of endurance due to pain with 
repetitive motion.  Objectively, the veteran's gait was 
guarded and slow.  Heel and toe gait were performed with 
difficulty due to bilateral knee pain.    

The veteran also reported bilateral knee pain at his May 2007 
hearing before the undersigned.  He indicated that he could 
no longer work as a Juvenile Justice Officer because of his 
knee pain.  He noted that his current job was essentially 
clerical in nature and that he missed time at work because of 
his knee disabilities.  The veteran further indicated that he 
had handicap plates on his car due to his difficulty with 
walking and that he wore shoe inserts.  He explained that his 
knee pain was constant, and that increased activity could 
precipitate flare-ups of worsened symptomatology.

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the veteran is competent 
to give evidence about the symptoms he experienced. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of bilateral knee pain, 
the evidence nevertheless fails to demonstrate a disability 
picture that most nearly approximates the next-higher 20 
percent evaluation for either knee.  Indeed, while bilateral 
knee pain is recognized, the objective evidence simply fails 
to demonstrate that such pain has resulted in additional 
functional limitation comparable to the next-higher 20 
percent rating under DCs 5260 or 5261.  Again, the veteran's 
flexion was no worse than 90 degrees in either knee, and his 
extension was full in both knees.  Moreover, the October 2004 
VA examination report expressly notes that there were no 
limitations secondary to flares or repetitive motion.  

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
In this case, while the veteran is in receipt of a 10 percent 
rating for each knee, the range of motion findings themselves 
show no more than noncompensable disability.  Therefore, DC 
5003 is applicable.  

DC 5003 contemplates traumatic arthritis, substantiated by x-
ray findings.  Under that diagnostic code, arthritis of a 
major joint will be rated under the criteria for limitation 
of motion of the affected joint.  For the purpose of rating 
disabilities due to arthritis, the knee is considered a major 
joint. See 38 C.F.R. § 4.45 (2007).

In this case, it has already been determined that a higher 
rating is not justified based on limitation of motion.  
However, DC 5003 also provides that, where the limitation of 
motion of the specific joint or joints involved does not 
yield a compensable evaluation under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present, but with occasional incapacitating exacerbations.

In the present case, some limitation of motion has been 
shown, though not to compensable levels.  In any event, the 
x-ray evidence does not establish involvement of 2 or more 
major joints or 2 or more minor joint groups, precluding 
assignment of a 20 percent rating under DC 5003.  

With respect to other alternate diagnostic codes, as the 
evidence fails to establish ankylosis, DC 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating is not 
possible under DC 5262.  Finally, as there is no showing of 
genu recurvatum, DC 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, with respect to both 
knees, the medical findings do not establish loss of either 
flexion or extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion 
and extension of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran is 
service-connected for arthritis affecting each knee, the 
claims file does not contain evidence of instability.  In so 
finding, the Board acknowledges an August 2004 VA outpatient 
record in which he complained that he was experiencing 
locking and giving away in his knees.  Moreover, at his 
October 2004 VA examination, he reported that his left knee 
gave out about once a week.  However, the objective 
examination at that time showed that the anterior/posterior 
and medial/lateral collateral ligaments were free of laxity, 
and that the knees had normal strength.  The ligaments were 
again intact upon VA examination in October 2006.  Lachman's 
test revealed no significant excursion ad drawer tests were 
normal.  McMurray's test was positive bilaterally, as was the 
patellar grind test, but the overall weight of the evidence 
does not indicate a disability of either knee manifested by 
lateral subluxation or instability such as to enable a grant 
of a separate rating under DC 5257.  

In conclusion, the evidence does not support evaluations in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left and right knees for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, although the veteran has reported that he lost 
several jobs as a result of his bilateral knee disabilities, 
the evidence does not reflect that such disabilities caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.




____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


